 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAHMARI BUTLER,                                   Case No. 1:20-cv-01640-AWI-HBK
12                          Plaintiff,                  VOLUNTARY DISMISSAL WITH
                                                        PREJUDICE UNDER FED. R. CIV. P.
13             v.                                       41(a)(1)(A)(ii)
14    CALIFORNIA DEPARTMENT OF                          (Doc. No. 12)
      CORRECTIONS AND
15    REHABILITATION; et al,
16                          Defendants.
17

18            On July 1, 2021, the parties filed a Stipulation for Voluntary Dismissal. (Doc. No. 12,

19   “Stipulation”). According to the Stipulation, which all parties signed, the parties agree to dismiss

20   the action with prejudice under Fed. R. Civ. P. 41(a)(1)(A)(ii), and for each party to bear its own

21   litigation costs and attorney’s fees. (Id.).

22            Accordingly, the Clerk of Court shall enter a dismissal with prejudice under Fed. R. Civ.

23   P. 41(a)(1)(A)(ii), terminate any motions and deadlines, if appropriate, and close this case.

24
     IT IS SO ORDERED.
25

26
     Dated:         July 2, 2021
27                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
28
